DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/13/2021 has been entered.

Election/Restrictions
Claim 1 is allowable. The restriction requirement among Groups I-III & Species A-B, as set forth in the Office action mailed on 09/15/2020, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Mr. Bo Xiao on 11/05/2021.
The application has been amended as follows: 
Claims:
1.	A microfluidic substrate, comprising:
a base substrate; and
a plurality of detecting modules on the base substrate, each of the detecting modules comprising a switching unit, a driving electrode, and a photosensor,
wherein the driving electrode is directly connected to both a signal output terminal of the switching unit and the photosensor, and a voltage is supplied to the driving electrode for driving a droplet in a droplet driving stage; and
the switching unit includes a switching transistor, the photosensor includes a PIN (P-type semiconductor, I-type semiconductor, N-type semiconductor) photodiode, and the switching transistor is disposed underneath the PIN photodiode.
2.	The microfluidic substrate according to claim 1, wherein the photosensor comprises a first terminal. 

a first insulating layer is between the switching unit and the first terminal of the photosensor; 
a second insulating layer is between the semiconductor junction and the driving electrode;
the signal output terminal of the switching unit is connected to the driving electrode through a first through hole in the first insulating layer and the second insulating layer; and
the driving electrode is connected to the photosensor through a second through hole in the second insulating layer.
4.	The microfluidic substrate according to claim 1, wherein a source terminal of the switching transistor is a signal input terminal of the switching unit and a drain terminal of the switching transistor is the signal output terminal of the switching unit.
5.	The microfluidic substrate according to claim 4, wherein switching transistors in the plurality of detecting modules are arranged in an array,
wherein gates of the switching transistors of a same row are connected to a same gate line; and source terminals of the switching transistors of a same column are connected to a same data line.
6.	The microfluidic substrate according to claim 2, wherein the first terminal of the photosensor is a first terminal of the PIN photodiode.
7.	The microfluidic substrate according to claim 3, wherein the semiconductor junction comprises a N-type semiconductor layer, a I-type semiconductor layer, and a P-type semiconductor layer of the PIN photodiode being sequentially disposed in a direction away from the base substrate, the P-type semiconductor is the P-type semiconductor layer, the I-type semiconductor is the I-type semiconductor layer, and the N-type semiconductor is the N-type semiconductor layer.
8.	The microfluidic substrate according to claim 1, further comprising a 
9.	The microfluidic substrate according to claim 1, wherein the driving electrode and a second terminal of photosensor are shared as a unitary structure.
10.	A driving method for a microfluidic substrate, wherein the microfluidic substrate comprises:
a base substrate; and
a plurality of detecting modules on the base substrate, each of the detecting modules comprising a switching unit, a driving electrode, and a photosensor,
wherein the driving electrode is directly connected to both a signal output terminal of the switching unit and the photosensor, and a voltage is supplied to the driving electrode for driving a droplet in a droplet driving stage; and
the switching unit includes a switching transistor, the photosensor includes a PIN (P-type semiconductor, I-type semiconductor, N-type semiconductor) photodiode, and the switching transistor is disposed underneath the PIN photodiode; and
the driving method comprises, during the droplet driving stage,
turning on the switching unit, supplying a first voltage to a signal input terminal of the switching unit, and transmitting the first voltage to the driving electrode;
turning off the switching unit, thereby driving movement of the droplet; and
turning on the switching unit to supply a second voltage to the signal input terminal of the switching unit and release the first voltage from the driving electrode.
11.	The driving method for the microfluidic substrate according to claim 10, wherein the second voltage is lower than the first voltage.
12.	The driving method for the microfluidic substrate according to claim 10, further comprising, during a droplet detecting stage,:
providing a third voltage to the signal input terminal of the switching unit and transmitting the third voltage to a second terminal of the photosensor connecting to the signal 
providing a fourth voltage to a first terminal of the photosensor, the fourth voltage being larger than the third voltage;
turning off the switching unit and the photosensor converts light received to an electrical signal; and
turning on the switching unit to read the electrical signal through the signal input terminal of the switching unit, thereby determining a status of the droplet.
13.	The driving method for the microfluidic substrate according to claim 10, wherein, during the droplet driving stage, at same time that the first voltage is provided to the signal input terminal of the switching unit, the first voltage is applied to a first terminal of the photosensor or the first terminal of the photosensor is floating.
14.	The driving method for the microfluidic substrate according to claim 10, wherein, during the droplet driving stage, at same time that the second voltage is provided to the signal input terminal of the switching unit, the second voltage is applied to a first terminal of the photosensor or the first terminal of the photosensor is floating.
15.	A micro-total analysis system, comprising a microfluidic substrate, wherein the microfluidic substrate comprises:
a base substrate; and
a plurality of detecting modules on the base substrate, each of the detecting modules comprising a switching unit, a driving electrode, and a photosensor,
wherein the driving electrode is directly connected to both a signal output terminal of the switching unit and the photosensor, and a voltage is supplied to the driving electrode for driving a droplet in a droplet driving stage; and
the switching unit includes a switching transistor, the photosensor includes a PIN (P-type semiconductor, I-type semiconductor, N-type semiconductor) photodiode, and the switching transistor is disposed underneath the PIN photodiode; and
the micro-total analysis system further comprises an optical unit configured to emit light that irradiates the driving electrode.

17.	The micro-total analysis system according to claim 16, wherein the optical waveguide layer is opposite the microfluidic substrate, and the light source is disposed side by side with the optical waveguide layer. 

Allowable Subject Matter
Claims 1-17 are allowed.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: The prior art of record fails to teach or suggest the Applicants’ claimed microfluidic substrate as recited in claim 1.  The closest prior art to the Applicants’ claimed invention are O’Rourke et al. (US 2016/0013243), Yan et al. (US 2014/0231804) & Pang et al. (US 2019/0099756).
However, the prior art fail to teach or fairly suggest the Applicants’ claimed microfluidic substrate, comprising: a base substrate; and a plurality of detecting modules on the base substrate, each of the detecting modules comprising a switching unit, a driving electrode, and a photosensor, wherein the driving electrode is directly connected to both a signal output terminal of the switching unit and the photosensor, and a voltage is supplied to the driving electrode for driving a droplet in a droplet driving stage; and the switching unit includes a switching transistor, the photosensor includes a PIN (P-type semiconductor, I-type semiconductor, N-type semiconductor) photodiode, and the switching transistor is disposed underneath the PIN photodiode.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEAN KWAK whose telephone number is (571)270-7072.  The examiner can normally be reached on M-TH, 5:30 am - 3:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JILL A. WARDEN can be reached on (571) 272-1267.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DEAN KWAK/Primary Examiner, Art Unit 1798                                                                                                                                                                                                        
DEAN KWAK
Primary Examiner
Art Unit 1798